DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hsieh et al. Publication No. US 2012/0019968.
Regarding claim 1, Hsieh discloses an IC chip comprising:
a pad [Fig. 4B, signal pad 18] connected to a first transmission line outside the chip;
a signal line [Fig. 4B, signal line connected between the signal pad 18 and the RF circuit 11], one end of which is connected to the pad;
a termination resistor [Fig. 4B and 5A, TL1 comprises a resistor Rtl1] connected to the other end of the signal line and configured to terminate the first transmission line;
a reception-side input unit circuit [Fig. 4B, RF circuit 11] configured to receive a signal transmitted from a transmission-side via the first transmission line; and
a capacitor [Fig. 4B, capacitor CB 47] inserted between a node of the signal line and the termination resistor and an input terminal of the reception-side input unit circuit.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Katta Publication No. US 2009/0128249.
Regarding claim 1, Katta discloses an IC chip comprising:
a pad [Fig. 1, input terminal of INPUT MN 1] connected to a first transmission line outside the chip;
a signal line [Fig. 1, signal line connected between the input terminal and the output terminal], one end of which is connected to the pad;
a termination resistor [Fig. 1, resistor R1] connected to the other end of the signal line and configured to terminate the first transmission line;
a reception-side input unit circuit [Fig. 1, circuit or unit connected at the output terminal] configured to receive a signal transmitted from a transmission-side via the first transmission line; and
a capacitor [Fig. 1, capacitor Cd3] inserted between a node of the signal line and the termination resistor and an input terminal of the reception-side input unit circuit [as shown].
Regarding claim 3, Katta discloses that the capacitor and an input impedance of the reception-side input unit circuit form a high-pass filter, and the input impedance of the reception-side input unit circuit is set so that a cutoff frequency of the high-pass filter and a capacitance of the capacitor become desired values, respectively [par. 0103].
Regarding claim 4, Katta further comprises a bias application circuit [Fig. 1, V1] configured to apply a DC bias voltage to the input terminal of the reception-side input unit circuit.
claim 7, Katta further comprises an inductor [Fig. 1, inductor L] inserted in series to the signal line.
Allowable Subject Matter
Claims 2, 5-6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 2: The prior art does not disclose that a length from the node of the signal line and the termination resistor to the input terminal of the reception-side input unit circuit is shorter than a wavelength of a maximum frequency component of a signal handled by the reception-side input unit circuit. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 5:
The prior art does not disclose that a length from the node of the signal line and the termination resistor to the input terminal of the reception-side input unit circuit is shorter than a wavelength of a maximum frequency component of a signal handled by the reception-side input unit circuit. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 6: The prior art does not disclose that a high-pass filter is formed by the capacitor and a combined resistance of an input impedance of the reception-side input unit circuit and an output impedance of the bias application circuit, and the input impedance of the reception-side input unit circuit and the output impedance of the bias application circuit 
The following is an examiner’s statement of reasons for allowance of claim 8: The prior art does not further comprises a second transmission line inserted in series to the signal line, the second transmission line having a characteristic impedance of not less than 50 Q. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836